

	

		II

		109th CONGRESS

		1st Session

		S. 441

		IN THE SENATE OF THE UNITED STATES

		

			February 17, 2005

			Mr. Santorum (for

			 himself, Mr. Nelson of Florida,

			 Mr. Kyl, Mr.

			 Allen, Mr. Bunning,

			 Mrs. Dole, and Mr. Chambliss) introduced the following bill; which

			 was read twice and referred to the Committee on Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986 to make

		  permanent the classification of a motorsports entertainment

		  complex.

	

	

		1.Short

			 title

			This Act may be cited as the

			 Motorsports Fairness and Permanency

			 Act of 2005.

		2.7-year class

			 life for motorsports entertainment complex facilities made permanent

			Paragraph (15) of section

			 168(i) of the Internal Revenue Code of 1986 (relating to motorsports

			 entertainment complex) is amended by striking subparagraph (D).

		

